REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 17 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose obtaining a starting offset for transmitting the set of synchronization signals, wherein the starting offset indicates an offset time from a starting time point of the time duration to a time point at which the terminal transmits a first synchronization signal of the one set of synchronization signals, and wherein 
the terminal obtains the starting offset based on a type of a synchronization 
reference with which the set of synchronization signals are synchronized.
	It is noted that the closest prior art, Kim et al. (US 20180309612, Oct. 25, 2018) shows the UE can transmit the synchronization signal within the window according to a predetermined period.
	It is noted that the closest prior art, TSAI et al.  (US 20170331620, Nov. 16, 2017) Shows the wireless communication device configured to detect the time gap TG, detect a transmission period between the first synchronization signal and the second synchronization signal, and the transmission period being a configurable period, the wireless communication device configured to detect the time gap TG detect a transmission period.
However, Kim et al. and TSAI et al.  fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10959198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6. p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464